DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 11/6/20.  Claims 1-20 are pending.  
The IDS filed 11/6/20 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,  and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansour et al (US 8321241 B1-Mansour).
Claim 1 	Mansour  teaches a system to provide additional information to supplement an electronic medical record of a patient, the system comprising:
 	a first server computer comprising a first patient database, the first patient database including first patient information associated with a plurality of patients (abstract; Fig. 3b; col. 4, lines 3-20)
 a second server computer comprising a second patient database,
 the second patient database including second patient information associated with the plurality of patients and medical information related to the first patient information, the second patient information being different from the first patient information; (col. 18, lines 20-27- multiple databases; col. 7, lines 1-15; col. 6, lines 45-55)
 at least one user device in communication with the first server computer, the at least one user device having an output interface to display a page of an electronic medical record provided to the at least one user device by an EMR application executed by the first server computer (col. 6, lines 44-55; col. 7, lines 5-15), the page of the electronic medical record being associated with a patient of the plurality of patients and including at least a portion of the first patient information associated with the patient from the first patient database; and  (col. 6, lines 58-col. 7, lines 15)
each user device comprising a processor and a ribbon application executable by the processor, the ribbon application, when executed by the processor, is configured to: determine information about at least one displayed object from the displayed page of the electronic medical record; (Figs.3A and 10; col. 10; lines 36-65)
identify the displayed page of the electronic medical record on the user device based on the determined information about the at least one displayed object; (col. 5, lines 50-55)
identify the patient associated with the displayed page of the electronic medical record based on the determined information about the at least one displayed object (col. 7, lines 38-49-patient data fields corresponding to patient data displayed)
obtain at least a portion of the second patient information associated with the identified patient from the second patient database in response to the identification of the displayed page of the electronic medical record and the identification of the patient associated with the displayed page of the electronic medical record; and (Fig. 3A, Fig. 10; col. 13, lines 15-21)
 display a window in the output interface of the at least one user device, wherein the displayed window overlays a portion of the displayed page of the electronic medical record and includes the at least a portion of the second patient information associated with the patient from the second patient database. (Fig. 7; col. 11, lines 65-col. 12, line 5-windows displayed overlaying one another)

Claim 2. 	Mansour teaches the system of claim 1, wherein the ribbon application is configured to access a plurality of elements associated with the at least one displayed object, wherein the plurality of elements are generated from an additional application separate from the EMR application, each element of the plurality of elements including information about one or more properties of a corresponding displayed object. (Fig. 3A col. 10, lines 36-55-displaying various tabs which further define information about the patient)

Claim 3. 	Mansour teaches the system of claim 2, wherein the additional application comprises an accessibility framework executed by the processor of the at least one user device and the accessibility framework is configured to identify the plurality of elements associated with the at least one displayed object. (Fig. 3A col. 10, lines 36-55-displaying various tabs which further define information about the patient)
Claim 4.	Mansour teaches  the system of claim 2, wherein the ribbon application is configured to review text information in the plurality of elements, wherein the text information is obtained from the one or more properties of the at least one displayed object. (Fig. 4; col. 4, lines 22-35; col. 10, lines 1-5- system includes a review function to insure record is up-to-date)
Claim 5. 	Mansour teaches the system of claim 2, wherein the ribbon application is configured to detect an occurrence of a trigger event associated with the displayed page of the electronic medical record by analyzing the plurality of elements to identify the trigger event. (col. 2, lines 67-col. 3, line 2-the push-pull of data is automatic during a documentation process; col. 8, lines 53-65;  See also col. 11, lines 45-col. 12, line 4 for the selection of buttons to trigger the opening of a new window or dialog box, and the push/pull of the information once added)
Claim 6. 	Mansour teaches the system of claim 2, wherein the one or more properties include a textual content property and a control type property, wherein the textual content property represents a text stream of a text container in the corresponding displayed object and the control type property defines an appearance and functionality of the corresponding displayed object. (col. 4, lines 24-44- pulled elements appear in a window) 
Claim 7.  Mansour teaches the system of claim 1, wherein the ribbon application is configured to hide the displayed window in response to a predetermined time period elapsing without a user interaction with the launched window. (col. 12, lines 30-45; configurability of the display based upon the environment of use)
Claim 8. 	Mansour teaches the system of claim 1, wherein the second patient database is configured to calculate at least one metric for the patient using the second patient information associated with the patient and the medical information, the calculated at least one metric is stored in the second patient database. (Fig. 9; col. 13, lines 1-15- interface includes a calculate function, system also allows a user to track changes/ calculation variations in a metric like temp.)

Claim 10.  Mansour teaches the system of claim 8, wherein the at least a portion of the second patient information associated with the patient included in the displayed window includes the at least one metric. (Fig. 9)
Claim 11.	 Mansour teaches the system of claim 1, wherein the displayed window includes one or more frames, the one or more frames displaying the at least a portion of the second patient information associated with the patient included in the displayed window.(Fig. 9-displays frames)
Claim 12. 	Mansour teaches the system of claim 11, wherein the one or more frames include one or more of a patient frame with information on the patient, an observation frame with information on a length of stay at a medical facility by the patient, a medication frame with information on medications received by the patient, a laboratory frame with information on laboratory procedures performed on the patient, a radiation frame with information on radiation received by the patient or a transfusions frame with information on transfusions received by the patient. (Fig. 9-critical care vitals; See also fig. 10 for metrics displayed in a framed window)
Claim 13. 	Mansour teaches the system of claim 12, wherein the ribbon application is configured to transform the displayed window in response to a user interaction with one of the medication frame, the laboratory frame or the radiation frame, the transformed displayed window includes an additional portion of the second patient information associated with the patient from the second patient database, the additional portion of the second patient information is selected by the ribbon application in response to the identified patient and the frame interacted with by the user. (Fig. 10-12)
Claim 14. 	Mansour teaches the system of claim 1, wherein the ribbon application is configured to detect an occurrence of a trigger event associated with the displayed page of the electronic medical record, and wherein the display of the window in the output interface occurs in response to the trigger event. (col. 11, lines 45-col. 12, line 4 for the selection of buttons to trigger the opening of a new window or dialog box, and the push/pull of the information once added )
Claim 15. 	Mansour teaches the system of claim 14, wherein the trigger event includes one or more of a predetermined page of the electronic medical record being displayed or a predetermined field being included in the displayed page of the electronic medical record. (col. 2, lines 67-col. 3, line 2-the push-pull of data is automatic during a documentation process; col. 8, lines 53-65;  See also col. 11, lines 45-col. 12, line 4 for the selection of buttons to trigger the opening of a new window or dialog box, and the push/pull of the information once added)
Claim 16. 	Mansour teaches a  system to provide additional information to supplement an electronic medical record of a patient, the system comprising: 
a first server computer comprising a first patient database, the first patient database including first patient information associated with a plurality of patients; (abstract; Fig. 3b; col. 4, lines 3-20)
 	a second server computer comprising a second patient database, the second patient database including second patient information associated with the plurality of patients and medical information related to the first patient information, the second patient information being different from the first patient information; (col. 18, lines 20-27- multiple databases; col. 7, lines 1-15; col. 6, lines 45-55)
at least one user device in communication with the first server computer, the at least one user device having an output interface to display a page of an electronic medical record provided to the at least one user device by an EMR application executed by the first server computer (col. 6, lines 44-55; col. 7, lines 5-15),  the page of the electronic medical record being associated with a patient of the plurality of patients and including at least a portion of the first patient information associated with the patient from the first patient database; (col. 6, lines 58-col. 7, lines 15) and
 each user device comprising a processor and a ribbon application executable by the processor, the ribbon application, when executed by the processor, is configured to: 
determine a healthcare provider viewing the displayed page of the electronic medical record; (col. 7, lines 42-51; Fig.  9-10-also include a signatures section for providers)
determine information about at least one displayed object from the displayed page of the electronic medical record; (Figs.3A and 10; col. 10; lines 36-65)
 identify the displayed page of the electronic medical record on the user device and the patient associated with the displayed page of the electronic medical record based on the determined information about the at least one displayed object; (col. 5, lines 50-55; col. 7, lines 38-49-patient data fields corresponding to patient data displayed)
obtain at least a portion of the second patient information associated with the identified patient from the second patient database based on the healthcare provider, the identification of the displayed page of the electronic medical record, and the identification of the patient associated with the displayed page of the electronic medical record; and (col. 5, lines 50-55; col. 7, lines 38-49-patient data fields corresponding to patient data displayed)
provide a notification to the healthcare provider, wherein the notification includes the at least a portion of the second patient information associated with the patient from the second patient database. (col. 14, lines 1-20- transmission of orders to all relevant caregivers)

Claim 17. 	Mansour teaches the system of claim 16, wherein the at least a portion of the second patient information includes a recommendation for the healthcare provider. (col. 14, lines 1-20- transmission of orders to all relevant caregivers)
Claim 18. 	Mansour teaches The system of claim 17, wherein the recommendation for the healthcare provider includes a recommendation for a lower cost medication for the patient. (col. 14, lines 1-14-ensuring medication info. is accurate, not paying for unnecessary medication)
Claim 19.  Mansour teaches the system of claim 16, wherein the at least a portion of the second patient information includes cost information on one or more of medications or laboratory procedures. (Fig. 11-12; for lab information)
Claim 20. Mansour teaches the system of claim 16, wherein the at least a portion of the second patient information includes a risk level for the patent, wherein the risk level is calculated by the second database. (Fig. 9-10 determination of fever or hypertension)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al (US 8321241 B1-Mansour),  in view of Satish et al (US 2013/0303870 )
Claim 9.	 Mansour teaches the system of claim 8, but Mansour does not disclose wherein the calculated at least one metric includes one or more of an estimated blood loss for the patient, an estimated effective dose of radiation received by the patient, a risk for a clostridium difficile infection, a risk of anemia from blood loss or a risk of cancer from received radiation.
Mansour does not disclose wherein the at least one metric includes an estimated blood loss for the patient, an estimated effective dose of radiation received by the patient, a risk for a Clostridium difficile infection, a risk of anemia from blood loss, or a risk of cancer from received radiation. 
Satish discloses wherein the at least one metric includes an estimated blood loss for the patient, an estimated effective dose of radiation received by the patient, a risk for a Clostridium difficile infection, a risk of anemia from blood loss, or a risk of cancer from received radiation (an estimated total patient blood loss; paragraph [0027]). 
It would have been obvious to a person of ordinary skill in the art, at the time of filing, to modify Mansour  so  that the at least one metric includes an estimated blood loss for the patient, an estimated effective dose of radiation received by the patient, a risk for a Clostridium difficile infection, a risk of anemia from blood loss, or a risk of cancer from received radiation.  As taught by Satish, one would have been motivated to include these features in order to provide a means for obtaining vital patient information such as the amount of blood lost, thereby allowing medical providers to provide optimum treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
O’Rourke (US 20020158911 A1) teaches method of transferring patient record information between portable processing devices is configured by pre-selecting data elements comprising the patient identification information.
Estrada et al (US 20130318466 A1)-discloses using a ribbon to access a ribbon for accessing an application user interface
Moshfeghi (US 6476833 B1)- teaches  3-tier client-server architecture applied to computerized medical records (CPR) distribution.
Evans (US 20020046346)- to a system for storage and retrieval of electronic medical records in a computer environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626